DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 10/23/2019, 11/04/2019, 08/18/2020 and 03/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,6-8,10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 2007/0210659).
	Regarding claim 1, Long discloses:
A motor (abstract, para 35) comprising: 
a main shaft (408, Fig 16); 
a first rotating member (401) mounted on the main shaft, the first rotating member comprising: 
a first arm (Figs 4-6) extending radially outward from the main shaft, the first arm having a length L (Fig 16); 
a second arm (Figs 4-6, 402 in Fig 16) extending radially outward from the main shaft; 
a first magnet (601, Fig 17) mounted on the first arm (Figs 4-6) such that a first pole of the first magnet faces a recess between the first and second arms (paras 78-80); and
a second magnet (602) mounted on the second arm (Figs 4-6, Fig 16, 402) such that a first pole of the second magnet faces the recess between the first and second arms (paras 78-80); 
a piston (520, Fig 16, para 78) movable relative to the main shaft  (408) in the radial a radial direction and positioned proximate the first rotating member (401), the piston comprising: 
a first piston-mounted magnet (500, Fig 16, 601, Fig 17) proximate a first side of the first rotating member (401), 

a second piston-mounted magnet (501, Fig 16, 601, Fig 17) proximate a second side of the first rotating member (401, Fig 16), the second piston-mounted magnet movable between a first position in which it is less than L distance from the main shaft (408) and a second position in which it is more than L distance from the main shaft (Fig 16, paras 78-80). 
Long discloses the invention as discussed, but in different embodiments.
However as killed artisan would readily recognize the benefit of combining the embodiments to construct Applicant’s claimed invention since it would eliminate major problems in mechanical systems due to friction and wear by replacing friction-based mechanical devices that convert rotational and reciprocating motion.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Long with the teachings of other embodiments as discussed above.
The motivation to do so is that it would eliminate major problems in mechanical systems due to friction and wear by replacing friction-based mechanical devices that convert rotational and reciprocating motion (para 36). 

Regarding claim 2/1, Long discloses further comprising: 

a first arm (Figs 4-6, also magnets 403 are shaped as arms as shown in Fig 16, para 78) extending radially outward from the main shaft, the first arm having a length L (Fig 16); 
a second arm (Figs 4-6. 404 in Fig 16) extending radially outward from the main shaft (408);
a first magnet (601, Fig 17, magnets 403 are shaped as arms as shown in Fig 16) mounted on the first arm (Figs 4-6, 403 in Fig 16) such that a first pole of the first magnet faces a recess between the first (403) and second arms (404); and 
a second magnet (602, Fig 17) mounted on the second arm (Figs 4-6, magnets 404 are shaped as arms as shown in Fig 16, para 78)  such that a first pole of the second magnet (602, Fig 17, 404 in Fig 16) faces the recess between the first (Figs 4-6 and 403 in Fig 16) and second arms (404); 
a second piston (520, Fig 16) movable relative to the main shaft (408) in the radial direction and positioned proximate the second rotating member (403), the second piston comprising: 
a first piston-mounted magnet (601, Fig 17) proximate a first side of the second rotating member (403, para 78), the first piston-mounted magnet (601) movable between a first position in which it is less than L distance from the main shaft and a second position in which it is more than L distance from the main shaft (Fig 16, paras 78-80); and 


Regarding claim 3/2, Long discloses wherein the first arm of the second rotating member is offset circumferentially from the first arm of the first rotating member by an amount less than 120 degrees (Fig 4). 

Regarding claim 6/1, Long discloses the first rotating member further comprising a third arm extending radially outward from the main shaft, wherein the three arms of the first rotating member are equally spaced around a circumference of the main shaft (Fig 4). 

Regarding claim 7/1, Long discloses further comprising a generator operably coupled to the main shaft (para 35). 

Regarding claim 8/1, Long discloses further comprising a support (521) supporting the piston (520). 

Regarding claim 10/1, Long discloses further comprising at least one flywheel coupled to the main shaft (paras 34, 36). 

 
Regarding claim 12, Long discloses:
A method of generating electricity (abstract, paras 35-36) comprising: 
providing a motor (para 35) comprising: 
a main shaft (408, Fig 16); 
a first rotating member (401) mounted on the main shaft, the first rotating member comprising: 
a first arm extending radially outward from the main shaft, the first arm having a length L (Fig 16); 
a second arm (402) extending radially outward from the main shaft; 
a first magnet mounted on the first arm such that a first pole of the first magnet faces a recess between the first and second arms (para 78, better seen as 25 in Fig 4); and
a second magnet mounted on the second arm (402) such that a first pole of the second magnet faces the recess between the first and second arms (para 78, better seen as 25 in Fig 4); 
a piston (520, para 78) movable relative to the main shaft in the radial a radial direction and positioned proximate the first rotating member, the piston comprising: 
a first piston-mounted magnet (500, Fig 16, 601, Fig 17) proximate a first side of the first rotating member (401), 

a second piston-mounted magnet (602, Fig 17) proximate a second side of the first rotating member (401), the second piston-mounted magnet movable between a first position in which it is less than L distance from the main shaft (408) and a second position in which it is more than L distance from the main shaft (Fig 16, para 78); 
positioning (Fig 16 shows it positioned) the first piston-mounted magnet (500, Fig 16, 601, Fig 17) into its first position while in the recess between the first and second arms (Fig 4); 
repelling (Figs 4,16 shows it repelled) the first arm (Fig 4) with the first piston-mounted magnet (500, Fig 16, 601, Fig 17) and attracting the second arm (Fig 4) with the first piston-mounted magnet, causing the first rotating member to rotate (Figs 4,16-18, paras 78-80); 
moving (Figs 4,16 shows it moved) the first piston-mounted magnet (500, Fig 16, 601) from the first position to the second position as the rotating member rotates (Figs 16-18, paras 78-80); 
moving (Figs 4,16 shows it moved) the first piston-mounted magnet (500, Fig 16, 601) from the second position to the first position proximate an opposite side of the second arm as the first rotating member continues to rotate (Figs 4,16-18, paras 78-80); 
operating a generator (para 35) with the main shaft (408) as the rotating member (401) rotates. 
Long discloses the invention as discussed, but in different embodiments.

Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Long with the teachings of other embodiments as discussed above.
The motivation to do so is that it would eliminate major problems in mechanical systems due to friction and wear by replacing friction-based mechanical devices that convert rotational and reciprocating motion (para 36).

Regarding claim 13/12, Long discloses further comprising: 
providing a second rotating member (403, Fig 16 shows it provided) mounted on the main shaft (408), the second rotating member comprising: 
a first arm (Figs 4-6, also magnets 403 are shaped as arms as shown in Fig 16, para 78) extending radially outward from the main shaft, the first arm having a length L (Fig 16); 
a second arm (Figs 4-6 and 404, Fig 16) extending radially outward from the main shaft (408); 
a first magnet (Figs 4-6, magnets 403 are shaped as arms as shown in Fig 16) mounted on the first arm (403) such that a first pole of the first magnet faces a recess between the first (403) and second arms (404); and 

providing a second piston (501, Fig 16 shows it provided) movable relative to the main shaft (408) in the radial direction and positioned proximate the second rotating member (403), the second piston comprising: 
a first piston-mounted magnet (601) proximate a first side of the second rotating member (403, para 78), the first piston-mounted magnet (601) movable between a first position in which it is less than L distance from the main shaft and a second position in which it is more than L distance from the main shaft (Fig 16); and 
a second piston-mounted magnet (602, Fig 17) proximate a second side of the second rotating member (Figs 4-6,16,17, para 79), the second piston-mounted magnet (602, Fig 17) movable between a first position in which it is less than L distance from the main shaft and a second position in which it is more than L distance from the main shaft (Figs 16-17);
positioning (Fig 16 shows it positioned, paras 78-80) the first piston-mounted magnet (601, Fig 17) of the second piston (501, Fig 16) into its first position while in the recess between the first and second arms (Figs 4-6) of the second rotating member (403,Fig 16); 
repelling (Fig 16 shows it repelled, paras 78-80) the first arm (Figs 4-6) of the second rotating member (403, Fig 16) with the first piston-mounted magnet (601, Fig 17) of the second piston (501, Fig 16) and attracting the second arm (Figs 4-6) of the second rotating member (403, Fig 16) with the first piston-mounted magnet (601, Fig 
moving (Fig 16 shows it moved, paras 78-80) the first piston-mounted magnet (601, Fig 17) of the second piston (501, Fig 16) from the first position to the second position as the second rotating member (403 Figs 4, 16-18, paras 35, 78-80) rotates; 
moving (Fig 16 shows it moved, paras 78-80) the first piston-mounted magnet (601, Fig 17) of the second piston (501, Fig 16) from the second position to the first position proximate an opposite side of the second arm (Figs 4-6) of the second rotating member (403, Fig 16) as the second rotating member continues to rotate (Figs 4, 16-18, paras 35, 78-80). 

Regarding claim 14, Long discloses:
A motor (abstract, para 35) comprising: 
a main shaft (408, Fig 16); 
a first rotating member (401) mounted on the main shaft, the first rotating member comprising: 
a first arm (Figs 4-6) extending radially outward from the main shaft, the first arm having a length L (Fig 16); 
a second arm (Figs 4-6, 402 in Fig 16) extending radially outward from the main shaft; 
a first magnet (601, Fig 17) mounted on the first arm (Figs 4-6) on a surface facing a recess between the first and second arms; and 

a piston (520, Fig 16, para 78) movable relative to the main shaft (408) in a radial direction and positioned proximate the first rotating member, the piston comprising: 
a first piston-mounted magnet (500, Fig 16, 601, Fig 17) proximate a first side of the first rotating member (401), the first piston-mounted magnet movable between a first position in which it is less than L distance from the main shaft and a second position in which it is more than L distance from the main shaft Fig 16, paras 78-80); and 
a second piston-mounted magnet (501, Fig 16, 601, Fig 17) proximate a second side of the first rotating member (401, Fig 16), the second piston-mounted magnet movable between a first position in which it is less than L distance from the main shaft and a second position in which it is more than L distance from the main shaft (Fig 16, paras 78-80).
Long discloses the invention as discussed, but in different embodiments.
However as killed artisan would readily recognize the benefit of combining the embodiments to construct Applicant’s claimed invention since it would eliminate major problems in mechanical systems due to friction and wear by replacing friction-based mechanical devices that convert rotational and reciprocating motion.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Long with the teachings of other embodiments as discussed above.

 
Regarding claim 15/14, Long discloses further comprising: 
a second rotating member (403) mounted on the main shaft (408), the second rotating member comprising: 
a first arm (Figs 4-6, also magnets 403 are shaped as arms as shown in Fig 16, para 78) extending radially outward from the main shaft, the first arm having a length L (Fig 16);
 a second arm (Figs 4-6. 404 in Fig 16) extending radially outward from the main shaft (408);
a first magnet (601, Fig 17, magnets 403 are shaped as arms as shown in Fig 16) mounted on the first arm (Figs 4-6, 403 in Fig 16) on a surface facing a recess between the first and second arms (Figs 4-6, also 403, 404 in Fig 16); and 
a second magnet (602, Fig 17) mounted on the second arm (Figs 4-6, 403) on a surface facing the recess between the first and second arms (Figs 4-6, also 403, 404 in Fig 16);; 
a second piston (520, Fig 16) movable relative to the main shaft (408) in the radial direction and positioned proximate the second rotating member (403), the second piston comprising: 
a first piston-mounted magnet (601, Fig 17) proximate a first side of the second rotating member (403, para 78), the first piston-mounted magnet (601) movable 
a second piston-mounted magnet (602, Fig 17) proximate a second side of the second rotating member (403, Fig 16, para 79), the second piston-mounted magnet (602) movable between a first position in which it is less than L distance from the main shaft and a second position in which it is more than L distance from the main shaft (Figs 16-17, paras 78-80). 

Regarding claim 16/14, Long discloses wherein the first magnet (Figs 4-6, 601, Fig 17) of the first rotating member (401, Fig 16) is oriented such that a first pole of the first magnet faces towards the recess between the first arm and the second arm. 

Regarding claim 17/14, Long discloses wherein the first magnet (Figs 4-6, 601, Fig 17) has an axis substantially parallel to an axis of rotation of the first rotating member (Fig 16) such that a first pole of the first magnet faces a first direction along the axis of rotation and a second pole of the first magnet faces a second, opposite direction along the axis of rotation. 
Regarding claim 18/17, Long discloses wherein the second magnet (Figs 4-6, 602, Fig 17) has an axis substantially parallel to the axis of rotation of the first rotating member (401) such that a first pole of the second magnet faces the second direction and a second pole of the second magnet faces the first direction.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 2007/0210659) in view of Schieffer (US 2008/0164778).
Regarding claim 4/2, Long discloses the invention except wherein the first arm of the second rotating member is offset circumferentially from the first arm of the first rotating member by approximately 30 degrees. 
Schieffer teach a device wherein the first arm of the second rotating member is offset circumferentially from the first arm of the first rotating member by approximately 30 degrees (72, Fig 2 having several arms circumferentially offset from each other), to provide a magnetic motor which may be fabricated in almost any size depending upon the power requirements thereof.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing to modify Long wherein the first arm of the second rotating member is offset circumferentially from the first arm of the first rotating member by approximately 30 degrees, as Schieffer teach.
The motivation to do so is that it would allow one to provide a magnetic motor which may be fabricated in almost any size depending upon the power requirements thereof (paras 18-19 of Schieffer).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 2007/0210659) in view of Safran et al. (US 2008/0011113).
Regarding claim 5/1, Long discloses the invention except further comprising a spur gear operably coupled to the main shaft and operably coupled to the piston such 
Safran et al. discloses a machine further comprising a spur gear operably coupled to the main shaft and operably coupled to the piston such that rotation of the main shaft causes the first and second piston-mounted magnets to move between the respective first and second positions (para 16), to provide speed reduction.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing to modify Long further comprising a spur gear operably coupled to the main shaft and operably coupled to the piston such that rotation of the main shaft causes the first and second piston-mounted magnets to move between the respective first and second positions, as Safran et al. discloses.
The motivation to do so is that it would allow one to provide speed reduction (para 16 of Safran et al.).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 2007/0210659) in view of Erlston et al. (US 2015/0033938).
Regarding claim 9/8, Long discloses the invention except wherein the support comprises at least one roller on which the piston rests. 
Erlston et al. teach an apparatus wherein the support comprises at least one roller (9, Fig 2A) on which the piston (8, para 75) rests.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing to modify Long wherein the support comprises at least one roller on which the piston rests, as Erlston et al. teach.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO0892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/           Primary Examiner, Art Unit 2834